Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 01/07/2022 have been fully considered but they are not persuasive. It is generally argued that the claim amendments have resolved the indefinite issues under 35 U.S.C. 112 (b). However, it is submitted that although many of the 112 (b) issues are resolved by the claim amendments, a plurality of the originally present grounds for the indefiniteness rejections persists throughout the claims regarding singularity vs. plurality of terminology, functionality vs. positive recitation of controller unit operations and inconsistent terminology.
Claims 22-26, 28-30, 32-41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22: in the 1st clause, “a first membrane filtration units is unclear and ambiguous as to whether one or a plurality of such filtration unit(s) are being recited and given the option of there being a plurality of “first membrane filtration units”, whether each of the units encompasses a respective first membrane part, delivery, non-permeated, permeated and extraction pipes, adjustment unit and scale; and 
the final clause is indefinite as to whether “a second liquid scale” is reciting an additional liquid scale other than the “second liquid scale” previously recited in the claim.  

In each of claims 24-26, and 28-30, respectively, the “wherein when” or “when” clauses are indefinite as to whether explicit operability/functionality of the first or second controller unit respectively are being claimed. Recitations of “first (or second) controller unit being configured…” are suggested.
Also in each of claims 24-26 and 39, “the first membrane filtration unit” lacks antecedent basis and is inconsistent with the claiming in claim 22 of “first membrane filtration units”.
In claim 43, in the last clause, it is unclear whether “a first liquid scale” and “a second liquid scale” are respectively reciting different first and second liquid scales from what are respectively recited previously in the claim.
		ALLOWABLE SUBJECT MATTER
Claims 22-26, 28-30, 32-41 and 43 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 22, and claims dependent therefrom, would distinguish in view of recitation of  “second controller unit configured to control an amount of a stored liquid in the second storage tank…second liquid scale, wherein based on a subsequent-stage measurement value from a second liquid scale in a subsequent second membrane filtration unit of the continuous first and second membrane filtration units, the second 
Claim 43 would similarly distinguish in view of recitation of “second controller unit configured to control an amount of a stored liquid in the second storage tank…second liquid scale, wherein based on a preceding-stage measurement value from a first liquid scale… and a subsequent stage measurement value from a second liquid scale in a subsequent membrane filtration, the first controller unit stops a flow of the first permeated liquid of the preceding first membrane filtration unit”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from 

	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/12/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778